Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claims 83-102 are objected to because of the following informalities: 
	In independent claim 83, in the 3rd to last line, “the virtual medical device” lacks antecedent basis.  Claims 84-91 are objected to because these claims are dependent upon claim 83 and thus inherit the same issue.  Further, these dependent claims do not add any additional language to correct the lack of antecedent basis.  
	In independent claim 92, in the 3rd and 4th last lines, “the virtual medical device” lacks antecedent basis.  Claims 93-97 are objected to because these claims are dependent upon claim 92 and thus inherit the same issue.  Further, these dependent claims do not add any additional language to correct the lack of antecedent basis.  
	In independent claim 98, in the 3rd to last line, “the virtual medical device” lacks antecedent basis.  Claims 99-102 are objected to because these claims are dependent upon claim 98 and thus inherit the same issue.  Further, these dependent claims do not add any additional language to correct the lack of antecedent basis. 
	Appropriate correction is required.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 83-88, 91-95, and 97-101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 15, 17, and 20 of US Patent No 10,820,944.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 83
84
85
86
87
88
91


10,820,944
Claim(s) 1
1
4
2
2
1
3
 



Instant Invention
Claim(s) 92
93
94
95
97
98
99
100
101
10,820,944
Claim(s) 5
5
6
5
15
17
17
20 
 17


As per claim 83 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,820,944.  For example, each claim has similar elements such as receiving first emplacement data corresponding to a first medical device; determining an emplacement of the first medical device with respect to a point-of-view location based at least in part on the first emplacement data, and concurrently displaying three perspective views of the medical device and ablation volumes;.  While the claims are not word-for-word identical repeats, 

One difference between the claim 83 in the instant application and claim 1 of US Patent 10,820,944 is that claim 83 the instant application includes “an operating ablation volume” and “a variance ablation volume” while claim 1 of US Patent 10,820,944 includes “a first estimated ablation volume” and “a second estimated ablation volume”.  However, it is appears that the “operating ablation volume” from claim 83 the instant application is similar in function to the “first estimated ablation volume” in claim 1 of US Patent 10,820,944.  For example, “operating ablation volume” from claim 83 in the instant application corresponds to an expected affected region associated with operation of the first medical device (claim 83 in the instant application).  The “first estimated ablation volume” in claim 1 of US Patent 10,820,944 is an estimated ablation volume that is based upon real-time ablation data associated with the first medical device and is also based on the first emplacement data.
	Likewise, the “variance ablation volume” from claim 83 the instant application is similar in function to the “second estimated ablation volume” in claim 1 of US Patent 10,820,944 because each of these ablation volumes are based upon a variance parameters and each of these volumes has a difference size from the other ablation volume claimed in their respective claims.  Thus, the differences would have been obvious to one of ordinary skill in the art.
	

Claims 89-90, 96, and 102 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 10,820,944 in view of 

As per claims 89-90, 96, and 102, the claims of US Patent 10,820,944 do not teach these claimed features.  However, Nields teaches the claimed features: (Please see figures 7A-7C of Nields and Nields in [0198] “… Such a situation is illustrated in FIGS. 7A through 7C. FIG. 7A depicts a target coagulation necrosis volume 700 within a VOI 701. The target coagulation necrosis volume 700 may be a cancerous tumor or other lesion where it is desired that the cells of the target coagulation necrosis volume 700 be subjected to elevated temperature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the variance ablation volume to encompasses a medical display object such as a tumor as taught by Nields with the claims of US Patent 10,820,944 in order to better illustrate visually to the physician how the ablation volume and its isotherms are spatially positioned with relation to the target volume (e.g. a tumor that needs to be removed or destroyed).  


Claims 83-85, 88, 92-95, and 98-101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent No 9,901,406 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 83
84
85
88






Claim(s) 1 or 2
1
3
1



 



Instant Invention
Claim(s) 92
93
94
95

98
99
100
101
9,901,406
Claim(s)1 or 2
1
3
1

1 or 2
1
3
1 


As per claim 83 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 9,901,406.  For example, each claim has similar elements such as receiving first emplacement data corresponding to a first medical device; determining an emplacement of the first medical device with respect to a point-of-view location based at least in part on the first emplacement data, and concurrently displaying three perspective views of the medical device and ablation volumes;.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  
One difference between the claim 83 in the instant application and claim 1 of US Patent 9,901,406 is that claim 83 the instant application includes “an operating ablation volume” and “a variance ablation volume” while claim 1 of US Patent 9,901,406 includes “a first predicted ablation volume” and “a second predicted ablation volume”.  
However, it is appears that the “operating ablation volume” from claim 83 the instant application is similar in function to the “second predicted ablation volume” in claim 1 of US Patent 9,901,406.  For example, “operating ablation volume” from claim 83 in the instant application corresponds to an expected affected region associated with operation of the first medical device (claim 83 in the instant application).  The “second estimated ablation volume” in claim 1 of US Patent 9,901,406 is an estimated ablation volume that is based upon ablation 
	Likewise, the “variance ablation volume” from claim 83 the instant application is similar in function to the “first predicted ablation volume” in claim 1 of US Patent 10,820,944 because each of these ablation volumes are based upon a variance parameters and each of these volumes has a difference size from the other ablation volume claimed in their respective claims.  Thus, the differences would have been obvious to one of ordinary skill in the art.


Claims 86-87 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 9,901,406 in view of Kruecker et al. (Pub No. US 2014/0058387 A1).

As per claims 86 and 87, the claims of US Patent 9,901,406 do not teach these claimed features.  However, Kruecker teaches of using the duration settings (an operation parameter) for generating ablation volume probability sizes including a smallest and largest size, e.g. see Kruecker in [0028] and Kruecker in figure 2.  Also see Kruecker in [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the smallest and largest possible ablation volumes of the medical device based on the operating parameters as taught by Kruecker with the claims of US Patent 9,901,406.  This is because the smallest and largest possible ablation volumes define a probability map of the area being treated and this probability map helps a physician assess 


Claims 89-90, 96, and 102 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patent No 9,901,406 in view of Nields.
As per claims 89-90, 96, and 102, the claims of US Patent 9,901,406 do not teach these claimed features.  However, Nields teaches the claimed features.  Please see figures 7A-7C of Nields and Nields in [0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the variance ablation volume to encompasses a medical display object such as a tumor as taught by Nields with the claims of US Patent 9,901,406 in order to better illustrate visually to the physician how the ablation volume and its isotherms are spatially positioned with relation to the target volume (e.g. a tumor that needs to be removed or destroyed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 83-85, 88-90, 92-96, and 98-102 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US Pub 2011/0137156) in view of Nields et al. (Pub No. US 2009/0196480 A1).

As per claim 83, Razzaque teaches the claimed:
83. A system, comprising: 
receiving first emplacement data corresponding to a first medical device ([0067] “In some embodiments, first position sensing unit 310 tracks the emplacement of first surgical device 345.“  In this instance, the claimed “medical device” corresponds to a surgical device, e.g. tracked instrument 345); 
determining an emplacement of the first medical device with respect to a point-of-view location based at least in part on the first emplacement data (Figures 3A and 4 show that the virtual medical device is positioned and drawn on the screen with respect to a given point-of-view location.  The claimed “emplacement of the first virtual medical device” is shown on the computer display 420 in figure 4 as being a virtual model positioned such that it mimics the emplacement of the real world medical device 345.  For example, with respect to display 420 in figure 4, it states [0126] “Once tracked, a physician may be able to see image guidance data on display 420 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 420, the features of the instrument rendered in the scene”); 

determining an operating ablation volume based at least in part on operating parameters associated with the first medical device ([0130] “numerous parameters such as the needle make and model, power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue or other tissue information, a formula, a look-up-table, fixed or default values, or based on any other appropriate available information.”  Paragraph [0130] indicates that many of these parameters are operating parameters corresponding to the medical device such as “the needle make and model, power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue"), wherein the operating ablation volume corresponds to an expected affected region associated with operation of the first medical device  (In figures 3a and 3b and [0066] “first surgical instrument 345 is an ablation needle 345 and first surgical system 349 is an ablation system 349. In some embodiments, it may be useful to send a signal about the relative strength of planned ablation from ablation system 349 to image guidance unit 330 in order that image guidance unit 330 can show a predicted ablation volume” and see [0130] “The ablation volume may be based on numerous parameters”.  In this instance, the “predicted ablation volume” corresponds to an expected affect region because this region is expected or predicted to be affected and is associated with operation of the first medical device);



a perspective view of at least a portion of the virtual medical device (See display 320 in figure 3 and display 420 in figure 4 which shows a perspective view.  It states [0126] “Once tracked, a physician may be able to see image guidance data on display 420 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 420, the features of the instrument rendered in the scene”), 

a perspective view of at least a portion of the operating ablation volume (This is shown in figure 3A and in figure 5.  For example, in figure 5 a perspective view is shown on display 520.  In this display, the " operating ablation volume” is shown as the large ellipsoidal shape surrounding the virtual medical device).

Razzaque alone does not explicitly teach the remaining claim limitations because Razzaque does not teach of the claimed “second predicted affected region”.
However, Nields in combination with Razzaque teaches the claimed:
determining a variance ablation volume based at least in part on a variance parameter and the operating ablation volume (Please see figures 7A-7C of Nields, shown as follows:

    PNG
    media_image1.png
    231
    784
    media_image1.png
    Greyscale

In this instance, a “variance ablation volume” is shown in images a series of various sizes isotherms.  This series of isotherms contours makes up a “variance ablation volume” because this volume represents the possible variance in temperature in the affected region.  
Also please see Nields in [0199] “Also, structures which may act as heat sinks or sources may be within the VOI. In FIGS. 7A through 7C, one such structure is represented by a major vein 702. In such situations it may be beneficial to use different types of heating modes and different types of thermal ablation applicators to achieve the targeted coagulation necrosis … The circular bands emanating from the applicator tips 705, 706 represent isothermal bands depicting regions of elevated temperatures. As discussed above, the isothermal regions may be color-coded to represent specific temperature ranges thereby communicating with the physician the progress of the thermal ablation”.  
According to this passage from Nields, variance parameters include different types of heating modes, different types of thermal ablation applicators, as well as the presence of nearby heat sink structures), wherein the variance ablation volume is a subsection of the operating ablation volume (Please see figures 7A-7C of Nields, the operating ablation volume corresponds to the largest and outermost isotherm control.  This largest isotherm corresponds to the claimed “operating ablation volume” because it defines the total extend of the operation ablation volume that is affected by the applicator heat.  
Multiple inner isotherms of Nields may be considered the variance ablation volume because these isotherm contours represent a variance in heat across these portions of the volume.  When multiple inner isotherms of Nields are considered the variance ablation volume, then the variance ablation volume is a subset of the operating ablation volume); 


a perspective view of the variance ablation volume (Please see figures 7A-7C of Nields where it shows that a perspective view of the variance ablation volume is displayed.  In figures 7A-7C of Nields, the variance ablation volume corresponds to the volume portion of some of the inner isotherm contours.  
Also please see Nields in [0199] “As can be seen from FIGS. 7A through 7C, this positioning of applicators may be operable to produce sculpted elevated temperatures within the target coagulation necrosis volume 700 despite the heat sink effect of the vein 702. The circular bands emanating from the applicator tips 705, 706 represent isothermal bands depicting regions of elevated temperatures. As discussed above, the isothermal regions may be color-coded to represent specific temperature ranges thereby communicating with the physician the progress of the thermal ablation”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and display the variance ablation volume as taught by Nields with the teachings of Razzaque.  Nields teaches that the isotherm perspective display (variance ablation volume) helps map the variance in ablation volume by mapping the variance in temperature across the affected region while also helping the physician avoid damaging critical structures (Nields in [0198] and at end of [0199]).

**
As per claim 84, Razzaque teaches the claimed:
([0007] “Presented herein are methods, systems, devices, and computer-readable media for image management in image-guided medical procedures. In some embodiments, pose information for a set of 3D visualizable medical data are determined along with real-time pose information for a medical device” and [0066] “Images 325 may be produced based on intraoperative or real-time data obtained using first surgical instrument 345, which is coupled to first surgical system 349. In FIGS. 3A and 3B, first surgical system 349 is shown as coupled to image guidance unit 330.”
The “operating ablation volume” is shown in figure 3A and in figure 5.  In this display, the " operating ablation volume” is shown as the large ellipsoidal shape surrounding the virtual medical device).


As per claim 85, Razzaque teaches the claimed:
85. The system of Claim 83, wherein the point-of-view location comprises at least one of a location of a user ([0203] “Regardless of the rendering implementation, in various embodiments, the volume can be displayed from several different perspectives” and [0204] “From that of the physician, using a position sensor on the ultrasound transducer and optionally on the physician as well”), an expected location of user (Figure 3A shows that the output is displayed on the screen with respect to a given point-of-view location.  In figure 3, display 320 shows the point-of- view is based upon an expected location of the user standing across from the display 320), and a fixed location relative to the one or more displays (see figures 3a and 7 where the display is rendered from a fixed point of view location relative to the display itself).


As per claim 88, Razzaque teaches the claimed:
88. The method of Claim 83, wherein the operating ablation volume corresponds to an expected ablation volume of the first medical device (The operating ablation volume is shown in figure 3A and in figure 5.  In Razzaque the operating ablation volume corresponds to an expected ablation volume of the first medical device because the operating ablation volume in Razzaque is based on a predicted ablation volume and this predicted volume is based upon parameters, e.g. please see Razzaque in [0066] “first surgical instrument 345 is an ablation needle 345 and first surgical system 349 is an ablation system 349. In some embodiments, it may be useful to send a signal about the relative strength of planned ablation from ablation system 349 to image guidance unit 330 in order that image guidance unit 330 can show a predicted ablation volume” and see [0130] “The ablation volume may be based on numerous parameters”.  In this instance, the “predicted ablation volume” corresponds to an expected ablation volume because this volume is expected or predicted to be affected by the first medical device based upon its parameters).


As per claims 89-90, Razzaque does not explicitly teach the claimed limitations.
Nields teaches the claimed:
89. The    method    of    Claim    83, wherein the variance ablation volume encompasses a medical display object and 90. The method of Claim 89, wherein the medical display object is a tumor (Please see figures 7A-7C of Nields where the medical display object is shown as object 700.  In figures 7A-7C of Nields, a “variance ablation volume” is shown as some of the inner isotherm contours across the volume dataset and these figures show that the variance ablation volume encompasses the medical display object 700.  
Also, please see Nields in [0198] “… Such a situation is illustrated in FIGS. 7A through 7C. FIG. 7A depicts a target coagulation necrosis volume 700 within a VOI 701. The target coagulation necrosis volume 700 may be a cancerous tumor or other lesion where it is desired that the cells of the target coagulation necrosis volume 700 be subjected to elevated temperature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the variance ablation volume to encompasses a medical display object such as a tumor as taught by Nields with the teachings of Razzaque in order to better illustrate visually to the physician how the ablation volume and its isotherms are spatially positioned with relation to the target volume (e.g. a tumor that needs to be removed or destroyed).

As per claim 92, the reasons and rationale for the rejection of claim 83 is incorporated herein.
Razzaque teaches the claimed:
one or more processors communicatively coupled with one or more displays ([0246] “Computing devices or computer systems may include a bus or other communication mechanism for communicating information, and a processor coupled with the bus for processing information …  The computer systems or devices may also be coupled to a display”), and a non-transitory computer-readable storage medium storing computer-executable instructions that when executed by the one or more processors ([0252] “All of the methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose computers or processors, such as those computer systems described above. The code modules may be stored in any type of computer-readable medium or other computer storage device”).

As per claims 93 and 94, these claims are similar in scope to limitations recited in claims 84 and 85, respectively, and thus are rejected under the same rationale.

As per claim 95, Razzaque teaches the claimed:
95. The system of Claim 92, wherein the operating ablation volume corresponds to an estimated ablation volume (In figures 3a and 3b and [0066] “first surgical instrument 345 is an ablation needle 345 and first surgical system 349 is an ablation system 349. In some embodiments, it may be useful to send a signal about the relative strength of planned ablation from ablation system 349 to image guidance unit 330 in order that image guidance unit 330 can show a predicted ablation volume” and see [0130] “The ablation volume may be based on numerous parameters”.
In this instance, the “predicted ablation volume” corresponds to the claimed “estimated ablation volume” because this volume is estimated by using prediction calculations and is based on an operating parameter during one or more ablation medical procedures) that is based on the operating parameters associated with the first medical device (Please see [0066] “… ablation system 349 to image guidance unit 330 in order that image guidance unit 330 can show a predicted ablation volume”, [0130] “The ablation volume may be based on numerous parameters such as the needle make and model, power and duration settings of the microwave or radio frequency generator, measured or estimated temperature”.  
Paragraph [0130] indicates that many of these parameters are operating parameters that correspond to the medical device such as “the needle make and model, power and duration settings of the microwave or radio frequency generator” or "measured or estimated temperature and impedance of the target tissue”).

As per claim 96, this claim is similar in scope to limitations recited in claims 89-90, and thus is rejected under the same rationale.

As per claim 98, the reasons and rationale for the rejection of claim 83 is incorporated herein.
Razzaque teaches the claimed:
A computer-readable, non-transitory storage medium storing computer-executable instructions ([0252] “All of the methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose computers or processors, such as those computer systems described above. The code modules may be stored in any type of computer-readable medium or other computer storage device”).

As per claims 99 and 100, these claims are similar in scope to limitations recited in claims 84 and 85, respectively, and thus are rejected under the same rationale.

As per claim 101, this claim is similar in scope to limitations recited in claim 95, and thus is rejected under the same rationale.

As per claim 102, this claim is similar in scope to limitations recited in claims 88 and 89, and thus is rejected under the same rationale.


Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque in view of Nields in further view of Kruecker et al. (Pub No. US 2014/0058387 A1).

As per claims 86 and 87, Razzaque alone does not explicitly teach the claimed limitations.
Kruecker in combination with Razzaque teaches the claimed:
86. The method of Claim 83, wherein the operating ablation volume corresponds to a smallest-possible ablation volume of the first medical device and 87. The method of Claim 83, wherein the operating ablation volume corresponds to a largest-possible ablation volume of the first medical device (As stated above for claim 83, Razzaque teaches of the claimed “operating parameters” that include in paragraph [0130] “numerous parameters such as the needle make and model, power and duration settings of the microwave or radio frequency generator”.  
Kruecker teaches of using the duration settings (an operation parameter) for generating ablation volume probability sizes, e.g. see Kruecker in [0028] “The module 122 is capable of computing an achieved composite ablation shape or treatment region based on probability of treatment of each of discrete volumes (e.g., voxels) in individual ablations contributing to the composite ablation shape. The probability may include such factors as ablation duration, probe position, perfusion, etc”.  Also please see Kruecker in figure 2, shown as follows:

    PNG
    media_image2.png
    289
    542
    media_image2.png
    Greyscale

In this instance, in figure 2 of Kruecker, region 1 shows the claimed “smallest-possible ablation volume” because this is the smallest possible ablation volume that is definitely ablated.  Also, in figure 2 of Kruecker, the very outer edge of region 2 right before it reaches region 3 corresponds to the claimed “largest-possible ablation volume” because this is largest area that still has a small probability of being ablated.  Anything areas beyond region 3 have a zero probability of being ablated.
Also see Kruecker in [0046] “In FIG. 2, a diagram 200 shows an illustrative probability distribution for an individual ablation volume 202. In this case, the ablation volume 202 includes three different regions, one region is ‘definitely ablated’ (Region 1: all voxels associated with probability 1 in this example), one that is ‘potentially ablated’ (Region 2: voxel values with associated probability between 0 and 1) and one that is ‘definitely not ablated’ (Region 3: voxels associated with probability 0 in this example”.  Also see Kruecker at the end of [0007] “A probability map is displayed on a display for an executed ablation using a visual effect overlaid on an image of the target volume. The treatment plan is updated in accordance with displayed probabilities”.  
The claimed feature is taught when the probability map as shown in figure 2 of Kruecker is incorporated into the ablation display system of Razzaque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the smallest and largest possible ablation volumes of the medical device based on the operating parameters as taught by Kruecker with the system of Razzaque as modified by Nields.  This is because the smallest and largest possible ablation volumes define a probability map of the area being treated and this probability map helps a physician assess whether the planned treatment volume (PTV 136) was actually ablated during a procedure (middle of [0042] in Kruecker).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612